Citation Nr: 0009621	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a disability of the 
right hand and right wrist, asserted to be secondary to the 
service-connected residuals of a gunshot wound to the right 
index finger.  

3.  Entitlement to a compensable disability evaluation for 
residuals of a gunshot wound to the right index finger.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1963 
to October 1967.  

This appeal arises from a January 1998 rating action of the 
Atlanta, Georgia, regional office (RO).  In that decision, 
the RO, in pertinent part, denied the issues of entitlement 
to service connection for hearing loss; entitlement to 
service connection for a disability of the right hand and 
right wrist, asserted to be secondary to the 
service-connected residuals of a gunshot wound to the right 
index finger; and entitlement to a compensable disability 
evaluation for residuals of a gunshot wound to the right 
index finger.  

In a January 1998 rating action, the RO determined that new 
and material sufficient to reopen a claim for service 
connection for a skin disorder asserted to be secondary to 
Agent Orange exposure had not been received.  The veteran 
included this issue in his notice of disagreement which was 
received at the RO in the following month.  In March 1998, 
the veteran presented testimony concerning this issue before 
a hearing officer at the RO.  By a September 1998 rating 
action, the hearing officer confirmed the denial of this 
claim.  The statement of the case, which the RO furnished to 
the veteran in the same month, included this Agent Orange 
claim.  

Significantly, however, in the substantive appeal that was 
received at the RO in October 1998, the veteran stated that 
when his skin disorder, which has been defined as seborrheic 
dermatitis, is placed on the list of diseases presumed to be 
the result of Agent Orange exposure, he will file a petition 
to reopen his claim for service connection for this 
disability.  Based on this statement, the Board of Veterans' 
Appeals (Board) concludes that the veteran does not wish his 
Agent Orange claim to be in appellate status.  

In the January 1998 rating action, the RO also denied the 
issue of whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
left hip disability.  In the February 1998 notice of 
disagreement, the veteran included his left hip claim.  

However, in a written statement received on the day of the 
March 1998 personal hearing, the veteran withdrew his 
February 1998 notice of disagreement with respect to the 
agency's denial of service connection for a left hip 
disability.  The Board concludes, therefore, that the veteran 
has effectively withdrawn this issue.  See 38 C.F.R. § 20.204 
(1999).  

Additionally, the Board notes that, in the January 1998 
rating action, the RO also denied service connection for 
tinnitus and for post-traumatic stress disorder.  The veteran 
included these issues in the February 1998 notice of 
disagreement and also presented testimony regarding these 
claims at the March 1998 personal hearing.  

By the September 1998 rating action, the hearing officer who 
had conducted the hearing granted service connection for 
tinnitus and for PTSD and assigned 10 percent and 30 percent 
evaluations respectively for these disabilities.  This 
represents a complete grant of the benefits being sought.  
Thus, these issues are not before the Board for appellate 
consideration. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for hearing 
loss is plausible. 

2.  The record contains no competent medical evidence which 
shows that the veteran currently has a disability involving 
the right hand and wrist.  

3.  The service-connected residuals of a gunshot wound to the 
veteran's right index finger result in no objective 
functional impairment.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for a 
right hand and right wrist disability secondary to the 
service-connected residuals of a gunshot wound to the right 
index finger is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for a compensable rating for residuals of a 
gunshot wound to the right index finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.71a, Part 
4, Diagnostic Code 5225 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  See also 
Caluza v. Brown, 7 Vet.App. 498 (1995).

Throughout the current appeal in the present case, the 
veteran has contended that, as a result of his combat 
service, he was exposed to acoustic trauma which has now 
resulted in bilateral hearing loss. Specifically, at a 
hearing conducted before the undersigned member of the Board 
in November 1999, the veteran testified that, during his 
active service, he "spent approximately 13 months in 
combat.".  Additionally, in the October 1998 substantive 
appeal, the veteran explained that ear protectors were not 
worn in combat.  

In this regard, the Board notes that the veteran's service 
personnel records indicate that he participated in multiple 
combat operations in Vietnam between March 1966 and February 
1967.  Additional reports reflect that the veteran was 
awarded the Purple Heart Medal for wounds received in combat 
action "while in support of the Forces of the Republic of 
Vietnam in their struggle with the insurgent communist (Viet 
Cong) forces on 21 December 1966" and that he also received 
the Combat Action Ribbon.  Clearly, the veteran's service 
personnel records confirm the fact that he served in combat 
during his active duty and the Board is satisfied he was 
exposed to acoustic trauma.  

The service medical records reflect no complaint or finding 
relative to hearing loss.  A VA audiological examination was 
conducted in April 1998.  At that time the veteran gave a 
history of noise exposure during service.  The test findings 
were interpreted as showing normal hearing for rating 
purposes with significant high frequency hearing loss.  
During his November 1999 hearing he testified that he has 
experienced a noticeable decrease in his hearing during the 
prior year.

To summarize, the veteran is competent to describe the 
symptoms of his reported hearing loss.  While the VA 
audiogram showed that his hearing within normal limits for 
rating purposes, the examination also showed significant high 
frequency hearing loss.  In view of the veteran's testimony, 
it is the Board's opinion that the evidence tends to show 
that the veteran's current loss may satisfy the criteria set 
forth in 38 C.F.R. § 3.385.  Accordingly, his claim is well 
grounded.

Compensable Rating for Residuals of a Gunshot Wound
To The Right Index Finger

Initially, the Board notes that the veteran's compensable 
rating claim is well grounded.  In other words, the Board 
concludes that the veteran has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991).  See Proscele 
v. Derwinski, 2 Vet.App. 629, 632 (1992) (in which the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for an increased rating is well-grounded when the 
appellant asserts that his or her service-connected 
disability worsened since the prior rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  There is no 
indication of any outstanding pertinent records that could be 
obtained.  At the March 1998 personal hearing before a 
hearing officer at the RO, the veteran denied receiving any 
treatment for his service-connected right index finger 
disability.  1998 T. at 8.  Consequently, the record is 
complete.  As sufficient data exist to address the merits of 
the veteran's compensable rating claim, the Board concludes 
that the VA has adequately fulfilled its statutory duty to 
assist the veteran in the development of his claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

The RO has assigned a noncompensable rating for the 
service-connected residuals of a gunshot wound to the 
veteran's right index finger in accordance with the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code 5225.  This diagnostic code provides 
for the evaluation of ankylosis of the index finger.  
According to this diagnostic code, evidence of favorable 
ankylosis of the major index finger warrants the assignment 
of a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Code 5225 (1999).  Evidence of unfavorable ankylosis of the 
major index finger also will result in the assignment of a 
10 percent disability evaluation.  Id.  

With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches 
(5.1 centimeters) of the median transverse fold of the palm.  
When so possible, the rating will be for favorable ankylosis; 
otherwise, the rating will be for unfavorable ankylosis.  
38 C.F.R. § 4.71a, Note 3 preceding Code 5220 (1999).  
Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in a 
favorable position, will be rated as unfavorable ankylosis.  
38 C.F.R. § 4.71a, Note 2 preceding Code 5220 (1999).  In 
addition, ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation.  
38 C.F.R. § 4.71a, Note 1 preceding Code 5220 (1999).  See 
also 38 C.F.R. § 4.71a, Plate III (1999).

Diagnostic Code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected. A 10 
percent rating is also warranted under Diagnostic Code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration. Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars, which are tender 
and painful on objective demonstration.

Additionally, the Board notes that the Court has held that 
when a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999) must also be considered and that examinations 
upon which rating decisions are based must adequately portray 
the extent of the functional loss due to pain "on use or due 
to flare-ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).  

According to the service medical records, in December 1966, 
the veteran sustained a superficial gunshot wound to his 
right index finger in combat.  The remainder of the service 
medical records, including the October 1967 separation 
examination, are negative for complaints of, treatment for, 
or findings regarding the veteran's right index finger.  

At the post-service private physical examination conducted in 
July 1978, the veteran denied experiencing any joint pain or 
stiffness.  The physical examination demonstrated no 
deformities of the veteran's extremities.  

At the April 1985 Agent Orange examination, the veteran made 
no complaints regarding his right hand and right wrist.  In 
fact, this evaluation demonstrated full range of motion and 
no significant abnormality of the veteran's extremities.  The 
RO, by a February 1987 rating action, granted service 
connection for residuals of a gunshot wound to the right 
index finger and rated the disability as noncompensably 
disabling.  The veteran's service-connected right index 
finger disability remains evaluated as noncompensable.  

At the December 1997 VA general medical examination, the 
veteran reported that he sustained a superficial shrapnel 
wound to his right index finger in 1966 and that this 
in-service injury "does not really bother . . . [him]."  
The veteran admitted having normal range of motion of his 
right index finger and specifically denied experiencing any 
pain.  Examination of the veteran's right index finger 
demonstrated no residual "tell-tale" scars from the 1966 
shrapnel wounds, extension to the null position and flexion 
to 90 degrees at the metacarpal and interphalangeal joints, 
no deformity, and no circulatory or neurological 
disturbances.  According to the report of the radiographic 
views taken of the veteran's right hand, his osseous 
structures and joint spaces appeared to be intact, and no 
radiopaque foreign body was evident.  The examiner, who noted 
that the veteran is right-handed, diagnosed "[s]tatus of 
shell fragment wound to [the] right index finger with no 
residual tell-tale scar and some subjective complaints but 
with no objective functional residuals."  

Subsequently, at the March 1998 personal hearing, the veteran 
testified that, as a result of the service-connected 
residuals of a gunshot wound to his right index finger, he 
has a very small scar on his finger and that his finger will 
"cramp up" when he does a lot of physical work such as 
reeling in a fishing line, raking leaves in his front yard, 
or writing. 

To summarize, the veteran's statements and testimony 
describing the symptoms associated with his right index 
finger are considered to be competent evidence. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence of record.

In this regard, the Board notes that the December 1997 VA 
general medical examination of the veteran's right index 
finger, to include x-rays, found no evidence of a scar or any 
objective functional residuals."  Accordingly, the Board 
finds that the rating criteria for a compensable evaluation 
as previously set forth has not been met.  

In reaching this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
but finds no basis for a compensable rating.  The Board is 
also satisfied that the current medical evidence adequately 
reflects the degree of functional impairment resulting from 
the right index finger disability as contemplated in DeLuca.  
(The recent examiner found no objective functional impairment 
associated with the veteran's service-connected right index 
finger disability.  The findings shown on this evaluation 
support the examiner's conclusion.)  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. §4.3 (1999).  

Service Connection for Right Hand
And Right Wrist Disabilities

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310 (1999).

In Allen v. Brown, 7 Vet.App. 439 (1994) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where service connection is sought on a secondary 
basis, service connection could be granted for a disability 
which was not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a nonservice- 
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of disability 
existing prior to the aggravation."

As the Board discussed in the previous section of this 
decision, the threshold question that must be resolved is 
whether the veteran has presented evidence that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  Competent evidence 
demonstrating that a disability is due to, or was aggravated 
by, an already service-connected disability will also make a 
claim of service connection well grounded.  38 C.F.R. 
§ 3.310(a).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

At the March 1998 personal hearing at the RO, the veteran 
testified that, when he does a lot of physical work such as 
reeling in a fishing line, raking leaves in his front yard, 
or writing, his right hand (including his fingers) "cramp 
up."  1998 T. at 8-9.  When this occurs, the veteran has 
"to stop and try to relax or pull them straight."  1998 T. 
at 8-9.  The veteran denied ever having been treated for a 
right hand or right wrist condition but asserted that he is 
"starting to have more, or experience more, problems with . 
. . [his] right hand."  T. at 9.  

At the enlistment examination conducted in October 1963, the 
veteran reported that, two years prior to the evaluation (at 
the age of 15), he fractured his right thumb.  The examining 
military physician found no residuals of the fracture.  The 
remainder of the service medical records, including the 
October 1967 separation examination, is negative for 
complaints of, treatment for, or findings of right hand or 
right wrist disabilities nor is it contended otherwise.  

Private treatment record dated in 1978 showed no pertinent 
abnormality.  An April 1985 VA Agent Orange examination 
showed no abnormality relative to the extremities.  A VA 
general medical examination was conducted in December 1997.  
At that time the veteran reported that his right hand became 
a little stiff sometimes.  He denied experiencing any pain.  
He had no complaints referable to his right wrist.  

An examination of the veteran's right hand demonstrated no 
deformity of the digits, no atrophy of the intrinsic muscles 
of the hand, and good grip strength.  Evaluation of his right 
wrist indicated no deformity, no circulatory or neurological 
disturbances, a negative Tinel's sign, no evidence of carpal 
tunnel syndrome, and no contractures.  The examiner explained 
that the veteran's right wrist "could be articulated through 
all corresponding physiological arcs.  X-rays taken of the 
veteran's right hand were negative.  The examiner did not 
diagnose a disability of either the veteran's right hand or 
right wrist.  The examiner determined that the veteran had no 
objective functional residuals of the shell fragment wound to 
his right index finger.  

To summarize, other than the right index finger, the service 
medical records and the postservice medical evidence, to 
include the December 1997 VA, showed no pathological findings 
of a disability of the right hand or wrist.  The veteran has 
not submitted any competent medical evidence nor is there any 
competent medical evidence of record, which shows a current 
disability involving the right hand or wrist.  Accordingly, 
the claim is not well grounded and must be denied.  


ORDER

The claim of service connection for bilateral hearing loss is 
well grounded; to this extent, the appeal is granted.  

Service connection for a disability of the right hand and 
right wrist secondary to the service-connected residuals of a 
gunshot wound to the right index finger is denied.  

Entitlement to a compensable rating for residuals of a 
gunshot wound to the right index finger is denied.  


REMAND

Once it has been determined that a claim is well grounded VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to his claim.  In this regard the 
evidence does reflect that the veteran was exposed to 
acoustic trauma during active duty.  During his hearing in 
November 1999 he reported a decrease in his hearing.  As 
such, the Board is of the opinion that a current VA 
examination is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran be scheduled for an examination 
by a specialist in ear disorders to 
determine the nature, severity, and 
etiology of any hearing loss.  In 
addition, an audiological examination 
should be conducted, as well as any other 
testing deemed necessary.  The examiner 
should obtain a detailed history from the 
veteran of noise exposure during service 
and since his release from service. 
Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether any 
hearing loss found is related to the 
veteran's military service, to include 
in-service acoustic trauma.  A complete 
rational for any opinion expressed should 
be included in the examination report.

2.  The RO should thereafter re-
adjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

After the veteran and his representative has been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



